
	
		III
		111th CONGRESS
		2d Session
		S. RES. 461
		IN THE SENATE OF THE UNITED STATES
		
			March 18, 2010
			Mr. Vitter submitted the
			 following resolution; which was referred to the
			 Committee on
			 Finance
		
		RESOLUTION
		Expressing the sense of the Senate that
		  Congress should reject any proposal for the creation of a system of global
		  taxation and regulation.
	
	
		Whereas many proposals are pending in Congress—
			(1)to increase
			 taxes;
			(2)to regulate
			 businesses; and
			(3)to continue
			 runaway government spending;
			Whereas taxpayer funding has already financed major,
			 on-going bailouts of the financial sector;
		Whereas the proposed cap-and-trade system would result in
			 trillions of dollars in new taxes and job-killing regulations;
		Whereas a number of nongovernmental organizations are
			 proposing that a cap and trade regulatory system be adopted on a global
			 scale;
		Whereas the International Monetary Fund was tasked by the
			 G–20 with preparing “a report for our next meeting with regard to the range of
			 options countries have adopted or are considering as to how the financial
			 sector could make a fair and substantial contribution toward paying for any
			 burdens associated with government interventions to repair the banking
			 system.”;
		Whereas the options expected to be included in the
			 International Monetary Fund report being prepared for the next meeting of the
			 G–20 would essentially describe proposals to finance bailouts of the financial
			 sector on a global scale;
		Whereas the Climate Conference held during December 1
			 through December 18, 2009, in Copenhagen, Denmark considered a number of
			 international taxation and regulatory proposals that will—
			(1)punish
			 businesses; and
			(2)promote proposals
			 not based in sound science;
			Whereas new international taxation and regulatory
			 proposals would be an affront to the sovereignty of the United States;
		Whereas the best manner by which to overcome the economic
			 downturn in the United States includes taking measures that would—
			(1)lower tax
			 rates;
			(2)reduce government
			 spending; and
			(3)impose fewer
			 onerous and unnecessary regulations on job creation; and
			Whereas the worst manner by which to overcome the economic
			 downturn in the United States includes taking measures that would—
			(1)increase tax
			 rates; and
			(2)expand government
			 intervention, including intervention on a global scale: Now, therefore, be
			 it
			
	
		That it is the sense of the Senate
			 that Congress should reject any proposal for the creation of—
			(1)an international
			 system of government bailouts for the financial sector;
			(2)a global
			 cap-and-trade system or other climate regulations that would—
				(A)punish businesses
			 in the United States; and
				(B)limit the
			 competitiveness of the United States; and
				(3)a global tax
			 system that would violate the sovereignty of the United States.
			
